Citation Nr: 1716088	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to July 2002.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
      
The case was previously before the Board in April 2011, July 2013, April 2014, and November 2014.  The April 2011 Board decision was partially vacated in a December 2011 Order from the United States Court of Appeals for Veterans Claims (Court).  The Court vacated that portion of the Board's April 2011 decision which denied entitlement to an evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy for the period from March 22, 2004 to June 2, 2009, and, in doing so, remanded the Veteran's case to the Board for action consistent with a November 2011 Joint Motion for Remand (JMR).
      
Thereafter, the Board then requested a medical opinion as to whether the Veteran was entitled to a "separate and distinct" rating for his right hand disorder for the period of March 22, 2004 to June 2, 2009.

The case returned to the Board in July 2013.  The Board denied an evaluation in excess of 30 percent for the residuals of right wrist arthroscopy with severely decreased range of motion.  The Board also denied a compensable evaluation for the period prior to June 3, 2009, for peripheral neuropathy of the right hand.  The Board granted a 20 percent evaluation for the period beginning June 3, 2009 to June 28, 2012, for peripheral neuropathy of the right hand and granted a 30 percent evaluation for the period beginning June 28, 2012, for peripheral neuropathy of the right hand.  The Board also remanded the Veteran's claim for a TDIU, stating that a VA examination was necessary.  
      
In a February 2014 Order, the Court vacated the portion of the Board's July 2013 decision which denied entitlement to a compensable evaluation for the period prior to June 3, 2009, for peripheral neuropathy of the right hand, and, in so doing, remanded the Veteran's case to the Board for action consistent with a February 2014 JMR.  The Veteran did not request, and the Court did not disturb, any other portion of the Board's July 2013 decision.  

Thereafter, the Board remanded the case in April 2014 and November 2014 for additional development.

The issues of entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand and entitlement to a TDIU are addressed in the REMAND portion of the decision below.


REMAND
The Board regrets further remand, but additional development is necessary to assess the Veteran's peripheral neuropathy of the right hand and unemployability claims.

By way of background, the Veteran was afforded a VA examination in June 2012.   The RO initially granted service connection for peripheral neuropathy, right hand with an evaluation of 0 percent effective August 1, 2002 and assigned a 20 percent rating from June 28, 2012.

In an April 2014 decision, the Board remanded the claim for further development.  In the remand directives, the examiner was asked to determine whether it was at least as likely as not that the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004 and June 3, 2009, and, if so, whether the incomplete paralysis was less than mild, mild, moderate, or severe.  

The Veteran was afforded an examination in July 2014.  In response to the Board's April 2014 remand directives, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.

In a November 2014 decision, the Board remanded the claim, citing that the July 2014 examiner did not follow the April 2014 remand directives.  In the decision, the Board specifically requested that the July 2014 examiner determine whether it was at least as likely as not that the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004 and June 3, 2009, and, if so, whether the incomplete paralysis was less than mild, mild, moderate, or severe.  The examiner was also asked to determine whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment during the period on appeal, specifically 2008 through July 2009.

A medical examination report was provided as well as an addendum opinion dated in September 2016.  In the addendum, the examiner stated, in response to the Board's inquiries regarding the Veteran's peripheral neuropathy of the right hand, that it was less likely than not that the Veteran's condition was "proximately due to or the result of the Veteran's service-connected condition."  In response to the Board's inquiry regarding unemployability, the examiner stated that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner referenced a Compensation and Pension (C&P) examination, conducted in February 2014, citing that the Veteran's only work restriction was lifting over 50 points and walking and standing limitations.  Additionally, the examiner concluded that the Veteran's service related disabilities would prevent very physical labor, but not sedentary or mild physical employment.

The Board, however, finds that this addendum opinion is inadequate.  The examiner did not opine as to whether it was at least as likely as not that the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004 and June 3, 2009; he also did not opine as to the severity of the Veteran's right hand condition.  The Board also finds that the issue of entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand, may impact the Veteran's claim of entitlement to a TDIU.  Because these issues are inextricably intertwined, the Board finds that the issue of entitlement to a TDIU cannot be decided until the issue of entitlement to an initial compensable evaluation for peripheral neuropathy of the right hand has been decided.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As such, both claims must be remanded in order to obtain an opinion that complies with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following actions:

1.  The entire claims file should be made available to a qualified examiner.  After reviewing the relevant history, the examiner should provide an addendum opinion and address the following question:

Provide an opinion as to the overall severity of the peripheral neuropathy of the Veteran's right hand prior to June 3, 2009.  Specifically, were the neurological findings less than mild, mild, moderate, or severe?

In answering these questions, the examiner should thoroughly review the opinions provided in a July 2014 examination report and subsequently submitted addendum dated in September 2016, submitted by Dr. H.K. The examiner should also discuss the June 2012 VA examination report finding that "numbness and tingling in [the Veteran's] right hand which is consistent of a nerve neuropathy . . . started in approximately 2001-2003."  The examiner should also comment on the findings of Dr. D.M. of the University of Rochester Medical Center dated in March 2007 that indicated that the Veteran was noted to be neurovascularly intact.  

2.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded. The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

